internal_revenue_service number release date index number ---------------------------- ---------------------------------------------- ------------------------------------ ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ---------------- telephone number ---------------------- refer reply to cc intl b02 plr-123448-17 date date ty ------- legend taxpayer country company businesses cpa date year ------------------------------------------------ ----------------------- ----------------------------------- -------------------- -------------------------------- --------------- ----------------- ------- dear ------------------ this is in response to taxpayer’s letter submitted by your authorized representative and received by our office on date requesting an extension of time under sec_301_9100-3 to make the election provided by sec_953 of the internal_revenue_code code to be treated as a domestic_corporation for u s tax purposes effective for year the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in plr-123448-17 support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process taxpayer is an associated reinsurance company organized under the laws of country taxpayer reinsures certain finance and insurance products sold by a company a third party unrelated program administrator and b related businesses taxpayer engaged the services of company to manage its operations maintain compliance with all applicable laws and regulations and prepare taxpayer’s federal_income_tax returns company employed cpa to conduct tax compliance management for its clients including taxpayer cpa has many years of experience with captive_insurance_company formations and operations both company and cpa were tasked with the responsibility of filing taxpayer’s federal_income_tax returns including making valid elections when appropriate taxpayer intended to make the sec_953 election by filing an election statement with the irs when filing its corporate_income_tax return for year further company filed an income_tax return on taxpayer’s behalf consistent with that position for year and subsequent years however taxpayer was unaware that such election was not made taxpayer became aware of the missing election in date and took corrective action taxpayer’s failure to make the sec_953 election was not discovered by the internal_revenue_service before taxpayer submitted its ruling_request in addition taxpayer represents that it does not seek to alter a return position for which the accuracy-related_penalty has been or could have been imposed under sec_6662 at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested finally taxpayer represents that it has not used hindsight to seek an extension of time to make the election taxpayer represents that granting relief will not result in a lower tax_liability than it would have had if it had filed the sec_953 election timely sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the plr-123448-17 commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if it meets one of the conditions described in sec_301 b i through v sec_301_9100-3 provides that relief will be granted only when the interests of the government will not be prejudiced revproc_2003_47 2003_2_cb_55 provides that the election to be treated as a domestic_corporation under sec_953 to be effective for a taxable_year must be filed by the due_date prescribed in sec_6072 with extensions for the united_states income_tax return that is due if the election becomes effective in the present situation revproc_2003_47 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the procedural rules set forth in revproc_2003_47 to be treated as a domestic_corporation for federal_income_tax purposes effective for year the above extension of time is conditioned on taxpayer’s tax_liability if any being not lower in the aggregate for all years to which the sec_953 election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to taxpayer’s tax_liability for the taxable years involved further the granting of the above extension is not a determination that taxpayer is otherwise eligible to make the sec_953 election sec_301_9100-1 taxpayer should attach a copy of this letter_ruling to its federal_income_tax return for the relevant year this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-123448-17 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely kristine a crabtree senior technical reviewer branch international cc
